Citation Nr: 0431929	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-02 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from October 1968 to March 
1970, and from February 1972 to September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2002, which denied service connection for PTSD.  This 
rating decision also denied the veteran's application to 
reopen a claim for variously diagnosed psychiatric disorders, 
other than PTSD.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (a claim based on the diagnosis of a new 
mental disorder raises a new claim).  

In August 2002, the veteran submitted a notice of 
disagreement with the issue of service connection for PTSD, 
and in his substantive appeal received in February 2003, the 
veteran indicated he did not want a Board hearing.  However, 
in July 2003, a notice of disagreement with the issue of new 
and material evidence to reopen a claim for service 
connection for a psychiatric disorder, other than PTSD, was 
received.  He was furnished a statement of the case dated 
August 22, 2003.  

Meanwhile, also in August 2003, the veteran was notified that 
his appeal of the issue of service connection for PTSD was 
being transferred to the Board, after which he had 90 days to 
submit additional evidence or request a hearing.  In October 
2003, a substantive appeal was received directly at the 
Board, in which the veteran indicated that he wanted a 
hearing before a member of the Board, to be held at the RO.  
Although the substantive appeal was for the issue of new and 
material evidence to reopen a claim for service connection 
for a psychiatric disorder, other than PTSD, it is clear from 
the contents of the VA Form 9 and attached statements that 
the hearing request also encompasses the claim for service 
connection for PTSD.  Accordingly, the veteran must be 
scheduled for a Travel Board hearing.  See 38 C.F.R. §§ 
20.703, 20.1304.   

The record does not clearly show that the VA Form 9 received 
by the Board in October 2003 is timely as to the issues 
contained in the August 2003 statement of the case.  Notably, 
there is no date stamp on the form or the accompanying 
documents to indicate when they were received by the RO or by 
the Board.  Consequently, these issues are not listed on the 
front of this remand document.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge, to be 
held at that RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




